

EX 10.1



PERFORMANCE BASED RESTRICTED SHARE AGREEMENT
    


This Performance Based Restricted Share Agreement (this “Agreement”) is entered
into as of ________________ (the “Date of Grant”), by and between Park-Ohio
Holdings Corp., (the “Company”) and ________________, an employee of the Company
or a Subsidiary (the “Employee”).


WHEREAS, pursuant to the provisions of the Park-Ohio Holdings Corp. 2015 Equity
and Incentive Compensation Plan (the “Plan”), the Company desires to award to
the Employee Restricted Shares, in accordance with the provisions of the Plan,
all on the terms and conditions hereinafter set forth;


WHEREAS, the Employee wishes to accept said offer; and


WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the same meanings as in the Plan.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:


1.    Award of Shares.  The Company hereby awards to the Employee ___________
Common Shares (the “Restricted Shares”) in accordance with the terms of this
Agreement and the Plan.


2.    Rights of Employee. The Restricted Shares subject to this grant shall be
fully paid and non-assessable and shall be represented by a certificate or
certificates registered in the Employee’s name and endorsed with an appropriate
legend referring to the restrictions hereinafter set forth. The Employee shall
have all the rights of a shareholder with respect to such shares, including the
right to vote the shares and receive all dividends paid thereon, provided that
such voting and dividend rights shall lapse with respect to any Restricted
Shares that are forfeited to the Company pursuant to Section 4 of this
Agreement.


3.    Provisions of Plan Controlling.  The Employee specifically understands and
agrees that the Restricted Shares are being awarded to the Employee pursuant to
the Plan, and the Employee acknowledges that the Employee (a) has received a
copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions. The
provisions of the Plan are incorporated herein by reference. In the event of a
conflict between the terms and conditions of the Plan and this Agreement, the
provisions of the Plan will control.


4.    Vesting of Restricted Shares.


(a)    Except as provided in paragraphs (b) and (c) below, the Restricted Shares
awarded hereunder (to the extent not already vested) shall be forfeited to the
Company for no consideration in the event the Employee ceases to be employed by
the Company for any reason prior to the third anniversary of the Date of Grant.


(b)    If the Management Objective approved by the Committee on the Date of
Grant with respect to the Restricted Shares (the “Threshold Requirement”) for
the period beginning on ___________ and ending on _______________ (the
“Performance Period”) is achieved, the Restricted Shares awarded hereunder shall
be fully vested in the Employee and no longer subject to a risk of forfeiture to
the extent of 1/3 of the aggregate number of Restricted Shares subject to this
Agreement on each of the first three anniversaries of




--------------------------------------------------------------------------------



EX 10.1

the Date of Grant, provided that the Employee shall have remained continuously
employed by the Company or a Subsidiary until each such date. The vesting of the
Restricted Shares pursuant to this Section 4(b) is contingent upon a
determination by the Committee that the Threshold Requirement has been
satisfied. Notwithstanding any provision to the contrary, and except as
otherwise provided in Section 4(c) below, if the Threshold Requirement is not
achieved during the Performance Period, the Employee shall forfeit the
Restricted Shares.


(c)    Notwithstanding anything in this Agreement to the contrary, the
Restricted Shares awarded hereunder, to the extent not previously forfeited,
shall be fully vested in the Employee and no longer subject to risk of
forfeiture pursuant to paragraph (a) or the vesting requirements set forth in
paragraph (b) (to the extent the Restricted Shares have not already become
vested), upon the occurrence of the earliest of the following events, provided
that the Employee shall have remained continuously employed by the Company or a
Subsidiary until the date of such event:
        
(i)    the date on which the Company undergoes a Change in Control; or


(ii)    the date on which the Employee dies or becomes “Disabled” (as defined
below).


(d)    For purposes of this Agreement, the Employee shall be considered to be
“Disabled” if (i) the Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical impairment or mental
impairment which can be expected to result in death or can be expected to last
for a period of not less than 6 months; or (ii) the Employee, by reason of any
medically determinable physical impairment or mental impairment which can be
expected to result in death or can be expected to last for a period of not less
than 6 months, is receiving income replacement benefits for a period of not less
than three months under an accident or health plan covering employees of the
Company; or (iii) the Employee has been determined to be totally disabled by the
Social Security Administration.
(e)    The Employee hereby designates the individual or individuals named on the
attached Designation of Beneficiary Form as the Employee’s beneficiary or
beneficiaries under this Agreement.


5.    Escrow Agreement. The certificate or certificates representing the
Restricted Shares will remain in the possession of the Company to be held by it
in escrow, together with the accompanying stock power signed by the Employee and
endorsed in blank, until the date upon which the restrictions imposed upon the
Restricted Shares under Sections 4 and 8 of this Agreement (referred to
collectively as the “Restrictions”) lapse in accordance with the terms and
conditions of the Plan and this Agreement. The Company may enter into an
agreement with a third party whereby such third party shall hold the Restricted
Shares in escrow, subject to the terms of the Plan and this Agreement. The
Employee shall execute such documents as may be necessary to facilitate the
transfer of the Restricted Shares to such third party.


6.    Additional Shares. If the Company shall pay a stock dividend or declare a
stock split on or with respect to any of its Common Shares, or otherwise
distribute securities of the Company to the holders of its Common Shares, the
number of Common Shares or other securities of the Company issued with respect
to the Restricted Shares then subject to the Restrictions shall be added to the
Restricted Shares subject to this Agreement. If the Company shall distribute to
its shareholders shares of stock of another corporation, the shares of stock of
such other corporation distributed with respect to the Restricted Shares then
subject to the Restrictions shall be added to the Restricted Shares subject to
this Agreement.


7.    Legends.  All certificates representing the Restricted Shares to be issued
to the Employee pursuant to this Agreement may have endorsed thereon legends
substantially as follows:






--------------------------------------------------------------------------------



EX 10.1

“The shares represented by this certificate are subject to the terms and
conditions (including forfeiture and restrictions against transfer) contained in
the Park-Ohio Holdings Corp. 2015 Equity and Incentive Compensation Plan (the
“Plan”) and the Restricted Share Agreement dated June __, 2015 (the
“Agreement”), between the owner of the restricted shares represented hereby and
Park-Ohio Holdings Corp. (the “Company”). The release of such shares from such
terms and conditions shall be made only in accordance with the provisions of the
plan and the agreement, copies of which are available for inspection at the
offices of the Company or will be made available upon request.


The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”


8.    Investment Intent.  The Employee represents and warrants to the Company
that the Restricted Shares are being acquired for the Employee’s own account,
for investment, and not with a view to, or for sale in connection with, the
distribution of any such Restricted Shares. Further, the Employee understands
and agrees that during the period the Restricted Shares are held in escrow, he
cannot sell, transfer, assign, hypothecate or otherwise dispose of the
Restricted Shares or pledge them as collateral for a loan. In addition, during
the escrow period, the Restricted Shares shall be subject to such additional
restrictions as the Committee deems necessary or appropriate.


9.    Notices. Any notices to the Company required or permitted by the terms of
this Agreement or the Plan shall be given by recognized courier service,
facsimile, registered or certified mail, return receipt requested, addressed as
follows:


Robert D. Vilsack
Secretary
6065 Parkland Blvd.
Cleveland, Ohio 44124        
            
or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.


10.    Governing Law.  This Agreement shall be governed and construed in
accordance with the internal substantive laws of the State of Ohio.


11.    Withholding. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the delivery to the
Employee of Common Shares upon the release of the Restrictions, and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the obligation of the Company to make any such delivery that the
Employee make arrangements satisfactory to the Company for payment of the
balance of such taxes required to be withheld. The Employee




--------------------------------------------------------------------------------



EX 10.1

may elect that all or any part of such withholding requirement be satisfied by
delivering to the Company other Common Shares held by the Employee. If such
election is made, the Common Shares so delivered shall be credited against such
withholding requirement at the market value of such Common Shares on the date of
such delivery. In no event will the market value of the Common Shares to be
delivered pursuant to this Section 11 to satisfy applicable withholding taxes
exceed the minimum amount of taxes required to be withheld.


12.    Benefit of Agreement.  Subject to the provisions of the Plan and the
provisions of this Agreement, this Agreement shall be for the benefit of and
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties hereto.
13.    Entire Agreement.  This Agreement, together with the Plan, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.


14.    Adjustments. The Restricted Shares subject to this Agreement are subject
to adjustment as provided in Section 11 of the Plan.


15.    Modifications and Amendments.  Any amendment to the Plan shall be deemed
to be an amendment to this Agreement to the extent that the amendment is
applicable hereto; provided, however, that (a) no amendment shall adversely
affect the rights of the Employee under this Agreement without the Employee’s
written consent, and (b) the Employee’s consent shall not be required to an
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code.


16.    Waivers and Consents.  The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.


17.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


18.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Restricted Shares and the Employee’s participation in
the Plan, or future awards that may be granted under the Plan, by electronic
means or request the Employee’s consent to participate in the Plan by electronic
means. The Employee hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.


19.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.


20.    No Obligation to Employ.  The grant of the Restricted Shares is
discretionary and shall not be construed as giving the Employee the right to be
retained in the employ of the Company or any




--------------------------------------------------------------------------------



EX 10.1

Subsidiary and shall not be considered to be an employment contract or a part of
the Employee’s terms and conditions of employment or of the Employee’s salary or
compensation, and the Company or any Subsidiary may at any time dismiss the
Employee from employment, free from any liability or any claim under the Plan.




IN WITNESS WHEREOF, the Company and the Employee have caused this Agreement to
be executed as of the day and year first above written.








PARK-OHIO HOLDINGS CORP.                EMPLOYEE:




By: __________________________                ___________________________






















































































--------------------------------------------------------------------------------



EX 10.1

PERFORMANCE BASED RESTRICTED SHARE AGREEMENT


DESIGNATION OF BENEFICIARY FORM


I hereby designate the following person or persons as primary and secondary
beneficiaries under the Performance Based Restricted Share Agreement, dated
________________ (the “Agreement”), between me and Park-Ohio Holdings Corp. (the
“Company”):


Primary Beneficiary(ies):


Name:    _________________________


Address:    _________________________


_________________________


Contingent Beneficiary(ies):


Name:    _________________________


Address:    _________________________


_________________________




I RESERVE THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION. I HEREBY
REVOKE ALL PRIOR DESIGNATIONS (IF ANY) OF PRIMARY BENEFICIARIES AND CONTINGENT
BENEFICIARIES.
    
In the event my employment with the Company or a Subsidiary (as defined in the
Park-Ohio Holdings Corp. 2015 Equity and Incentive Compensation Plan (the
“Plan”)) is terminated by my death and any Restricted Shares (as defined in the
Agreement) granted to me under the Agreement become unrestricted in accordance
with the Plan, such Restricted Shares shall be distributed to my primary
beneficiary or beneficiaries. If my primary beneficiary or beneficiaries do not
survive me, any such Restricted Shares shall be distributed to my contingent
beneficiary or beneficiaries. If no named beneficiary survives me, then any such
Restricted Shares shall be distributed in accordance with my will or the laws of
descent and distribution.




_____________________
Date of this Designation                     Signature of Grantee










